DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 9/23/20; 1/25/21; 5/10/21; 9/21/21; and 1/20/22; have been considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  The claim appears to have an extra period (“.”) at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 7 and 15] The claims recite the limitation of “wherein the deformable portion of the interior surface does not comprise an inwardly directed protrusion.”  The examiner is unable to determine the metes and bounds of the claim, since an orientation of “inward” has not been explicitly defined.  For purposes of examination, “inwardly directed” is interpreted as perpendicular to the “interior surface.”
[Claim 15] The claim recites “the seal is configured to inhibit release of the antiseptic liquid from the interior chamber.”  The examiner is unable to determine the metes and bounds of the claim, since it is unclear if “the seal” refers to the “seal” recited in claim 1, or to “a seal” formed between the deformable portion of the interior surface and the medical device (as recited in claim 15).  For purposes of examination, it is interpreted “the seal” refers to “a seal” formed between the deformable portion of the interior surface and the medical device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardner et al. (PGPub 2013/0030414).
[Claims 1 and 16] Gardner teaches a combination of a sanitizing cap (figure 7a, item 500) and a medical device (figure 7c, item 14), the sanitizing cap (figure 7a, item 500) comprising:
a housing (figure 7a, items 513/517/526) comprising: 
a bottom wall (figure 7a, item 526), and 
a sidewall (figure 7a, items 513/517) extending from the bottom wall (figure 7a, item 526), the sidewall (figure 7a, items 513/517) surrounding an interior chamber (figure 7b, item 525) and an opening into the interior chamber (figure 7a, at item 511) (paragraph [0098]), the sidewall (figure 7a, items 513/517) comprising a non-threaded interior surface (figures 7b and 7c), the interior surface comprising a deformable portion (figure 7b, item 523) (sidewall 519 is also “compressible”) being configured to securely attach to a thread of a medical device (the examiner notes the cap taught by Gardner is capable of meeting this functional limitation) (figure 7c; paragraphs [0097], [0100]); 
a cleaning material (figure 7b, item 512) being configured to releasably retain an antiseptic liquid (paragraphs [0099], [0100]), the cleaning material (figure 7b, item 512) being positioned in the interior chamber (figures 7b and 7c) and being separate from the deformable portion (figure 7b, item 523) of the interior surface (cleaning material/sponge is a separate structure); and 
a seal (figures 7a, items 530/550) being removably attached (figure 7a) to an outer surface of the housing (figure 7a, items 513/517) and extending over the 
[Claims 2-10 and 13-15] Gardner teaches the limitations of claim 1, upon which claims 2-10 and 13-15 depend.  In addition, Gardner discloses 
the deformable portion (figure 7b, item 523) of the interior surface is configured to securely attach to the medical device (figure 7c), such that a seal is formed between the deformable portion of the interior surface and the medical device (figure 7c; paragraph [0100]), as the sanitizing cap is applied to the medical device in a direction along a longitudinal axis (without rotation) of the sanitizing cap (figure 7c; paragraph [0100]), and 
wherein the seal is configured to inhibit release of the antiseptic liquid from the interior chamber (figure 7c; paragraph [0100]), 
wherein the deformable portion (figure 7b, item 523) of the interior surface is configured to expand (the examiner notes a direction of “expansion” is not defined) and receive the thread of the medical device when the sanitizing cap is securely attached to the medical device (the examiner notes the cap taught by Gardner is capable of meeting this functional limitation), 
wherein the deformable portion (figure 7b, item 523) of the interior surface does not comprise an inwardly directed protrusion (figure 7b; see 112, 2nd interpretation above), 
wherein the housing (figure 7a, items 513/517/526) further comprises a plurality of ribs (figure 7a, item 521 and rib structures shown in figure 7c) configured to facilitate attachment of the sanitizing cap to the medical device (paragraph [0097]), and 

wherein the cleaning material (figure 7b, item 512) is retained within the interior chamber through friction fit (“the absorbent material 512 compresses between the internal wall 527 and the top of the injection site 14”) (paragraph [0097]), and 
wherein the cleaning material (figure 7b, item 512) comprises a sponge (paragraph [0100]).
[Claim 11] Gardner teaches the limitations of claim 1, upon which claim 11 depends.  Gardner also teaches the housing (figure 7a, items 513/517/526) comprises a ledge (figure 7b, item 526) configured to retain the cleaning material (figure 7b, item 512) within the interior chamber (figure 7c) (the examiner notes the “ledge” is not required to make direct contact with the cleaning material).
[Claim 12] Gardner teaches the limitations of claim 1, upon which claim 12 depends.  In addition, Gardner teaches the housing (figure 7a, items 513/517/526) comprises an undercut (figure 7b, item 526) configured to retain the cleaning material (figure 7b, item 512) within the interior chamber (figure 7c) (the examiner notes the “undercut” is not required to make direct contact with the cleaning material).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 14, and 16, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of U.S. Patent No. 10,744,316. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the recited patent claims.  For example, all of the elements of claim 1 of the instant application can be found in claim 9 of the patent.  The difference between claim 1 of the instant application and claim 9 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of claim 9 of the patent is in effect a “species” of the "generic” invention of claim 1 of the instant application.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant application is anticipated by claim 9 of the patent, it is not patentably distinct from claim 9 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/10/2022